Citation Nr: 1818667	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-19 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD) claimed as depression, forgetfulness, and nightmares.  

3.  Entitlement to an initial rating in excess of 10 percent for lumbar intervertebral disc syndrome with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to February 1993 and September 1995 to December 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A videoconference hearing before the undersigned Veterans Law Judge was held in February 2018.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  In testimony provided during the February 2018 Board videoconference hearing, prior to the promulgation of a decision in the appeal, the appellant indicated that he wished to withdraw the issue of entitlement to service connection for heart disease.

2.  In testimony provided during the February 2018 Board videoconference hearing, prior to the promulgation of a decision in the appeal, the appellant indicated that he wished to withdraw the issue of entitlement to an initial rating in excess of 10 percent for lumbar intervertebral disc syndrome with degenerative joint disease. 

3.  The Veteran has PTSD that is as likely as not related to his military service.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to service connection for heart disease.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to an initial rating in excess of 10 percent for lumbar intervertebral disc syndrome with degenerative joint disease.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for service connection for PTSD are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice most recently in August 2011. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Withdrawal 

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) ("Although Mr. DeLisio 'thought' that the Board member had identified the issues to be discussed, the transcript reflects neither an explicit discussion of withdrawal nor any indication that Mr. DeLisio understood that he might be withdrawing claims for benefits for any disabilities not discussed."). 

In the present case, in testimony provided during the February 2018 Board videoconference hearing, the Veteran indicated that he wanted to withdraw his appeal with respect to the issue of entitlement to service connection for heart disease and entitlement to an initial rating in excess of 10 percent for lumbar intervertebral disc syndrome with degenerative joint disease.  Based on the Veteran's hearing testimony, the Board finds that the criteria for a withdrawal of the appeal have been met.  Thus, the Board finds that there remain no allegations of errors of fact or law for appellate consideration for these claims.  Accordingly, the Board does not have jurisdiction to review the claims, and they are dismissed.

III.  PTSD 

A.  Law and Regulations

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R.§ 3.304 (f)(3).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 U.S.C. § 5107 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102. 

B.  Factual Background 

On a June 1983 Report of Medical Examination for enlistment, psychiatric evaluation was normal, along with a notation of mild stuttering when nervous.  

On a June 1983 Report of Medical History for enlistment, the Veteran denied any depression or excessive worry; loss of memory or amnesia; or nervous trouble of any sort.  

On a January 1989 Report of Medical Examination for retention, psychiatric evaluation was normal.  

On a December 1992 Report of Medical Examination for expiration of service, psychiatric evaluation was normal.  
On a January 1993 Report of Medical History for expiration of service, the Veteran denied any depression or excessive worry; loss of memory or amnesia; or nervous trouble of any sort.  

On a June 2009 VA Mental Health Consultation, the Veteran was referred for diagnostic clarification and treatment-planning purposes after screening positive for PTSD on the basis of associated clinical reminder.  The Veteran reported that he saw dead bodies, experienced sniper fire one time, and underwent loud mortar attacks during active duty in Desert Storm in 1990.  The examiner noted that the Veteran's mood was bright, normal with congruent effect, and appropriate to the topic.  The examiner indicated that the Veteran's speech was normal in rate and volume.  

On a March 2011 VA Mental Health Examination, the Veteran reported that he began experiencing symptoms in 1996 as a result of servicing in the Gulf war.  The Veteran indicated that he experienced dreams of the war and difficulty sleeping.  The examiner diagnosed Axis I: bipolar disorder, Axis II: alcohol dependence and cocaine abuse in remission.  A GAF score of 68 was assigned to the Veteran.  The examiner opined that the only record in service noted was mild stuttering when nervous.  The examiner indicated that she did not see any evidence of PTSD and that the onset of the Veteran's psychiatric symptoms appeared to be when his wife left him.  

On an undated Statement in Support of Claim received by the Board in August 2012, the Veteran reported that he had severe PTSD.  The Veteran noted that he does not sleep and that when he slept he experienced nightmares of the things that he saw in the war.  The Veteran indicated that he was very forgetful and severely depressed.  

On a June 2014 VA Form 9, the Veteran reported that his PTSD caused him to jump at loud noises and that they reminded him of shots being fired.  The Veteran noted that he did not sleep very much.  

On a January 2018 Resilience Counseling Service Assessment Summary, Dr. C. C., noted that the Veteran was seen by him as a result of thoughts that plague him of events that occurred while he served in the US Army from 1983 to 1993.  The Veteran reported that he completed a tour of duty in Iraq and that during his active duty service, his base came under enemy sniper fire and scud missile attacks.  Dr. C. C. diagnosed the Veteran with PTSD and depressive disorder.  Dr. C. C. noted that the Veteran did not report any post military stressors.  Dr. C. C. opined that in his professional opinion, the Veteran's diagnosis of PTSD and depressive disorder is related to the reported stressors that he experienced while in the military.  

At a February 2018 VA travel board hearing, the Veteran reported that he did not enter the military with any symptoms of PTSD.  The Veteran indicated that while he was on active duty in the Middle East, his base got hit by a scud missile.  The Veteran noted that he began experiencing nightmares, mood swings, and aggravation as a result of this experience.  The Veteran indicated that he had been experiencing symptoms since around 1992/ 1993.  The Veteran noted that his post-service employment included janitorial work at a car dealership at night to avoid other people.  

C.  Analysis 

The Veteran contends that his claimed PTSD is related to active service.  See Board Hearing Transcript.  Specifically, he reports that his base while stationed in Iraq during Desert Storm was under fire from a SCUD missile attack.  He also reports seeing dead bodies.  Since these incidents he contends experiencing nightmares, difficulty sleeping, and aggravation.  See February 2018 Board Hearing Transcript.  In turn, he asserts that these symptoms, and his currently diagnosed PTSD, are due to these in-service stressors.

Turning to the record, the Board finds that the Veteran has a current diagnosis of PTSD.  On a January 2018 Resilience Counseling Service Assessment Summary, Dr. C. C., diagnosed the Veteran with PTSD and depressive disorder.  

The Board will concede his reported stressor of witnessing SCUD missile attacks while deployed in the Persian Gulf.  In the instant case, the Veteran is competent to report witnessing a SCUD missile on his base and the events that occurred afterwards.  Furthermore, his DD Form 214 and personnel records specifically document Persian Gulf service and receipt of a Southwest Asia service medal with bronze service star and Kuwait liberation-Saudi Arabia medal.  In light of the record, the Board finds that the Veteran's report of witnessing a SCUD missile is consistent with the places, types, and circumstances of his service.  See 38 C.F.R. § 3.304 (f)(3).

Given the above, the remaining question is whether there is medical evidence of a link between current symptoms and a specific claimed in-service stressor.  In January 2018 Dr. C. C. diagnosed the Veteran with PTSD and depressive disorder.  In this regard, Dr. C. C. noted that the Veteran was seen by him as a result of thoughts that plague him of events that occurred while he served in the US Army from 1983 to 1993.  Dr. C. C. opined that in his professional opinion, the Veteran's diagnosis of PTSD and depressive disorder is related to the reported stressors that he experienced while in the military.  

In sum, the Veteran has a current diagnosis of PTSD.  Additionally, Dr. C. C., a psychologist, has opined that the currently diagnosed PTSD is related to the conceded in-service stressor.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.










ORDER

Entitlement to service connection for heart disease is dismissed. 

Entitlement to an initial rating in excess of 10 percent for lumbar intervertebral disc syndrome with degenerative joint disease is dismissed.  

Entitlement to service connection for PTSD is granted.  



____________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


